PER CURIAM.
This cause' came on to be heard on the-motion of appellees to affirm the judgment appealed from pursuant to Rule 38 of the-rules of this court, 31 F.S.A., and it appearing to the court from an examination of *793the record that said motion is appropriate and seasonably made and that it is manifest that the questions raised on appeal are without substantial merit and need no further argument;
It is accordingly ordered, adjudged and -decreed that the motion to affirm the judgment appealed from be, and the same is, hereby granted, and the judgment is
Affirmed.
DREW, C. J., and HOBSON, THOR-NAL and O’CONNELL, JJ., concur.